Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16571443 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicants’ representative was contacted 09/08/2021 to request a terminal disclaimer overcoming the double patenting rejection over 16571443 which was received 09/09/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The rejection over 57088608 is withdrawn because the JP document fails to teach or fairly suggest .5-<.2 Nb or a dielectric layer of .4 microns or less. With respect to Takahashi et al (20090086407) .2 mole % Nb is included which is outside the claimed range of less than .2 as well as the thickness of the dielectric layer is 1 micron. With respect to CN 1019980058945 the minimum of most of the examples include .2 mole% Nb. The examples that include .1 mole% Nb have a total of Dy and Nb of .2 mole% outside the claimed range of greater than .2 mole%. The CN reference fails to teach or fairly suggest a thickness of the dielectric layer of .4 microns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368.  The examiner can normally be reached on 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 5712707875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
09/10/2021